


110 HRES 335 EH: Resolution expressing the sense of the House

U.S. House of Representatives
2007-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 335
		In the House of Representatives, U.
		  S.,
		
			November 13, 2007
		
		RESOLUTION
		Resolution expressing the sense of the House
		  of Representatives with respect to lung cancer as a public health priority and
		  the recommendations of the Lung Cancer Progress Review Group of the National
		  Cancer Institute.
	
	
		Whereas lung cancer is the leading cause of cancer death
			 for both men and women, accounting for 28 percent of all cancer deaths;
		Whereas lung cancer kills more people annually than breast
			 cancer, prostate cancer, colon cancer, liver cancer, melanoma, and kidney
			 cancer combined;
		Whereas, since the National Cancer Act of 1971 (Public Law
			 92–218; 85 Stat. 778), coordinated and comprehensive research has raised the
			 5-year survival rates for breast cancer to 88 percent, for prostate cancer to
			 99 percent, and for colon cancer to 64 percent;
		Whereas the 5-year survival rate for lung cancer is still
			 only 15 percent and a similar coordinated and comprehensive research effort is
			 required to achieve increases in lung cancer survivability rates;
		Whereas 60 percent of lung cancer cases are now diagnosed
			 in nonsmokers or former smokers;
		Whereas 2/3 of nonsmokers diagnosed
			 with lung cancer are women;
		Whereas certain minority populations, such as Black males,
			 have disproportionately high rates of lung cancer incidence and mortality,
			 notwithstanding their lower smoking rate;
		Whereas members of the baby boomer generation are entering
			 their sixties, the most common age at which people develop cancer;
		Whereas tobacco addiction and exposure to other lung
			 cancer carcinogens such as Agent Orange and other herbicides and battlefield
			 emissions are serious problems among military personnel and war
			 veterans;
		Whereas the August 2001 Report of the Lung Cancer Progress
			 Review Group of the National Cancer Institute stated that funding for lung
			 cancer research was far below the levels characterized for other common
			 malignancies and far out of proportion to its massive health
			 impact;
		Whereas the Report of the Lung Cancer Progress Review
			 Group identified as its highest priority the creation of
			 integrated, multidisciplinary, multi-institutional research consortia organized
			 around the problem of lung cancer rather than around specific research
			 disciplines; and
		Whereas the United States must enhance its response to the
			 issues raised in the Report of the Lung Cancer Progress Review Group: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes lung
			 cancer as a public health priority and the importance of taking steps toward
			 reducing the lung cancer mortality rate by at least half by 2015;
			(2)acknowledges the
			 importance of the recommendations of the Lung Cancer Progress Review Group of
			 the National Cancer Institute;
			(3)encourages
			 increased investment for lung cancer research and other lung cancer-related
			 programs;
			(4)supports efforts
			 to develop a broad-based lung cancer screening and disease management program
			 among members of the Armed Forces and veterans; and
			(5)recognizes the
			 benefit of graduate medical education programs in thoracic medicine and
			 cardiothoracic surgery.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
